NO. 07-11-0439-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL B

                               NOVEMBER 2, 2011
                        ______________________________


                          In re REIDIE JAMES JACKSON,
                                        
                                 					Relator
                        _______________________________

                              Original Proceeding
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Relator, Reidie James Jackson, has filed a petition requesting a writ of mandamus against Lubbock County District Clerk Barbara Sucsy.  We dismiss the petition.
Relator complains that the district clerk has failed to file his original petition and has twice returned it unfiled.   Mandamus is intended to be an extraordinary remedy, available only in limited circumstances.  In re Southwestern Bell Telephone Co., L.P., 235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding).  Texas Government Code §22.221 expressly limits the mandamus jurisdiction of the courts of appeals to writs necessary to enforce the jurisdiction of the court of appeals and writs against specified district or county court judges in the court of appeals district.  Tex. Gov't Code Ann. § 22.221(a), (b) (West 2004).  Consequently, unless necessary to enforce our jurisdiction, we have no jurisdiction to issue a writ of mandamus against the district clerk.  In re Coronado, 980 S.W.2d 691, 692 (Tex. App.--San Antonio 1998, orig. proceeding) (per curiam) (noting because a district clerk is not a judge, a relator must show issuance of a writ of mandamus is necessary to enforce the jurisdiction of the court of appeals).  Relator's mandamus petition does not claim, nor does it appear to seek relief designed to enforce this court's jurisdiction.  Relator does not allege that he has an appeal pending before this court. 
Accordingly, we dismiss the appeal for want of jurisdiction. 

						Brian Quinn
						Chief Justice